                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF WISCONSIN

 CRESCENT ELECTRIC SUPPLY COMPANY,

          Plaintiff,
                                                                 Case No. 18-cv-1029-jdp
    V.


 CARLSON + GREEN CIRCUIT LLC,

          Defendant.



                             CONSENT DECREE AND JUDGMENT


         Subject to the Stipulation of the Parties, executed by Plaintiff, Crescent Electric Supply

Company ("CESCO"), and Defendant, Carlson+Green Circuit LLC ("Carlson+"), it is hereby

ORDERED, ADJUDGED AND DECREED that:

   1. The Court has jurisdiction over the parties to this Order and the subject matter of this

         action and is empowered to provide the relief herein.

   2. CESCO and Carlson + have entered into a Settlement Agreement, dated April 29, 2019,

         resolving this action . The terms of the Settlement Agreement are incorporated by

         reference herein.

   3. Pursuant to the Parties' Settlement Agreement, judgment is entered in favor of CESCO

         and against Carlson+ in the amount of $342,939.71, without costs awarded to either

         party, with interest to accrue, post-judgment, at 5% per annum .

   4. By consent of the Parties, the Court shall retain jurisdiction over this action for the

         purpose of enforcing the terms of this Order and the terms of the Parties' Settlement

         Agreement.
Judgment in a Civil Case                                                  Page 2



         This is a final judgment.


                            II nt d ay o f _ _dn..AG
Approved as to ',orm t h is____                                     1a
                                               _ _ _ _ _ _ _ _ , 20 LL·



James~on
District Judge


u ~ "-~-
Peter Oppeneer
Clerk of Court
                                                    Date
